


109 HR 5554 IH: Workplace Safety and Health

U.S. House of Representatives
2006-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5554
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2006
			Mr. Norwood (for
			 himself, Mrs. Miller of Michigan,
			 Mr. Wicker, and
			 Mr. Tiahrt) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Occupational Safety and Health Act of 1970
		  and the Federal Mine Safety and Health Act of 1977 to prohibit the promulgation
		  of safety and health standards that do not meet certain requirements for
		  national consensus standards.
	
	
		1.Short titleThis Act may be cited as the
			 Workplace Safety and Health
			 Transparency Act of 2006.
		2.Adoption of
			 nongovernmental standards under the Occupational Health and Safety Act
			(a)Adoption by
			 OSHAThe Occupational Health
			 and Safety Act of 1970 (29 U.S.C. 651 et seq.) is amended by adding after
			 section 6 the following:
				
					6A.Adoption of nongovernmental standards(a)Effective on the date of enactment of this
				section, the Secretary shall not promulgate or incorporate by reference any
				finding, guideline, standard, limit, rule, or regulation based on a
				determination reached by any organization, unless the Secretary affirmatively
				finds that such determination—
							(1)has been adopted
				and promulgated by a nationally recognized standards-producing organization
				under procedures whereby it can be determined by the Secretary that persons
				interested and affected by the scope or provisions of the standard have reached
				substantial agreement on its adoption;
							(2)was formulated in
				a manner which afforded an opportunity for diverse views to be considered;
				and
							(3)has been
				designated as such a standard by the Secretary, after consultation with other
				appropriate Federal agencies.
								Such
				finding and a summary of its basis shall be published in the Federal Register
				and shall be considered a final action subject to review by a United States
				District Court in accordance with section 706 of title 5, United States
				Code.(b)With respect to rulemaking proceedings
				initiated by the Secretary but not finalized prior to the date of enactment of
				this section, the Secretary shall, within 180 days of the date of enactment of
				this section, investigate and identify the use of, influence of, or reliance
				upon any finding, guideline, standard, limit or any other recommendation that
				has not been made by an organization and procedure that does not comply with
				the requirements set forth in subsection (a). The Secretary shall publish the
				results of such investigations in the Federal Register and, in any final rule,
				standard, or official recommendation that is prescribed under such proceedings,
				shall not incorporate, use, or rely upon any finding, guideline, standard,
				limit, or other recommendation that does not comply with the requirements set
				forth in subsection (a). The Secretary’s actions under this section shall be
				subject to review by a United States district court of appropriate
				jurisdiction.
						.
			(b)Approval of
			 State plansSection 18 of the Occupational Safety and Health Act
			 of 1970 (29 U.S.C. 667) is amended by adding at the end the following:
				
					(i)The Secretary shall not approve a State
				plan under this section that incorporates by reference any finding, guideline,
				standard, limit, rule, or regulation based on a determination reached by any
				organization, unless the Secretary determines that the standards adopted in
				such plan are standards that—
						(1)have been adopted
				and promulgated by a nationally recognized standards-producing organization
				under procedures whereby it can be determined by the State that persons
				interested and affected by the scope or provisions of such standards have
				reached substantial agreement on their adoption; and
						(2)were formulated in
				a manner which afforded an opportunity for diverse views to be
				considered.
						.
			3.Adoption of
			 nongovernmental standards under the Federal Mine Safety and Health
			 ActSection 101 of the Federal
			 Mine Safety and Health Act of 1977 (30 U.S.C. 811) is amended by adding at the
			 end the following:
			
				(f)(1)Effective on the date of enactment of this
				section, the Secretary shall not promulgate or incorporate by reference any
				finding, guideline, standard, limit, rule, or regulation based on a
				determination reached by any organization, unless the Secretary affirmatively
				finds that such determination—
						(A)has been adopted and promulgated by a
				nationally recognized standards-producing organization under procedures whereby
				it can be determined by the Secretary that persons interested and affected by
				the scope or provisions of the standard have reached substantial agreement on
				its adoption;
						(B)was formulated in a manner which
				afforded an opportunity for diverse views to be considered; and
						(C)has been designated as such a standard
				by the Secretary, after consultation with other appropriate Federal
				agencies.
						Such
				finding and a summary of its basis shall be published in the Federal Register
				and shall be considered a final action subject to review by a United States
				District Court in accordance with section 706 of title 5, United States
				Code.(2)With respect to rulemaking
				proceedings initiated by the Secretary but not finalized prior to the date of
				enactment of this subsection, the Secretary shall, within 180 days of the date
				of enactment of this subsection, investigate and identify the use of, influence
				of, or reliance upon any finding, guideline, standard, limit or any other
				recommendation that has not been made by an organization and procedure that
				does not comply with the requirements of paragraph (1). The Secretary shall
				publish the results of such investigations in the Federal Register and, in any
				final rule, standard, or recommendation that is prescribed under such
				proceedings, shall not incorporate, use, or rely upon any finding, guideline,
				standard, limit, or other official recommendation that does not comply with the
				requirements of paragraph (1). The Secretary’s actions under this section shall
				be subject to review by a United States district court of appropriate
				jurisdiction.
					.
		
